Order entered March 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00068-CV

               IN RE THE COMMITMENT OF ANTHONY HENDERSON

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. CV1770004

                                           ORDER
       The clerk’s record was filed February 19, 2019. Missing from the record is the October

24, 2018 Court’s Charge, signed by the trial court and completed by the jury and the trial court’s

docket sheet. We ORDER the Dallas County District Clerk to file a supplemental clerk’s record

containing the October 24, 2018 Court’s Charge and the trial court’s docket sheet WITHIN

TEN DAYS OF THE DATE OF THIS ORDER.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE